Citation Nr: 0515709	
Decision Date: 06/10/05    Archive Date: 06/21/05

DOCKET NO.  04-08 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for prostate cancer, 
claimed as secondary to herbicide exposure.

2.  Entitlement to service connection for diabetes mellitus 
with sexual dysfunction, claimed as secondary to herbicide 
exposure.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1958 to April 
1960.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 2002 decision by the RO in St. Louis, 
Missouri, which denied service connection for prostate 
cancer, claimed as secondary to herbicide exposure and denied 
service connection for diabetes mellitus with sexual 
dysfunction, claimed as secondary to herbicide exposure.

In March 2005, the veteran presented testimony at a hearing 
before the undersigned Veterans Law Judge at the RO.  A 
transcript of this hearing is associated with the claims 
folder.


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the claims addressed by this 
decision has been obtained by the RO.

2.  The veteran served a part of his active duty in Korea and 
Fort Leonard Wood, Missouri, and was discharged from service 
in April 1960; Agent Orange was not shown to have been used 
in those locations while the veteran was stationed there.

3.  Prostate cancer was not demonstrated during service or 
until many years thereafter and is not shown to be the result 
of any in-service event.

4.  Diabetes mellitus with sexual dysfunction was not 
demonstrated during service or until many years thereafter 
and is not shown to be the result of any in-service event.


CONCLUSIONS OF LAW

1.  Prostate cancer was neither incurred in nor aggravated by 
service nor may it be presumed to have been incurred therein, 
including as a result of exposure to herbicides.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1116, 1131 (West 2002 & Supp 2004); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2004).

2.  Diabetes mellitus with sexual dysfunction was neither 
incurred in nor aggravated by service nor may it be presumed 
to have been incurred therein, including as a result of 
exposure to herbicides.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1116, 1131; 38 C.F.R. §§ 3.303, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & West 2004).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).

The VCAA and its implementing regulations, as amended, 
provide that upon the submission of a substantially complete 
application for benefits, VA will notify a claimant of the 
information and evidence needed to substantiate a claim, and 
of what evidence will be obtained by whom.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  As part of this duty, VA will 
advise claimants to submit relevant evidence in their 
possession.  38 C.F.R. § 3.159(b).  The VCAA and implementing 
regulations also define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The Board finds that the RO has satisfied the notification 
requirements of the VCAA in this case.  By virtue of the 
February 2004 statement of the case, and November 2002 
correspondence from the RO, the veteran has been given notice 
of the evidence necessary to substantiate his claims on 
appeal.

The evidence development letter dated in November 2002, 
advised the veteran of the type of evidence necessary to 
substantiate his claims on appeal.  In this letter, the 
veteran was advised of his and VA's responsibilities under 
the VCAA, including what evidence should be provided by the 
veteran, and what evidence should be provided by VA.  The 
letter invited him to send information, and thereby put him 
on notice to submit relevant evidence in his possession.  
38 C.F.R. § 3.159(b); cf. Mayfield v. Nicholson, No. 02-1077 
(U.S. Vet. App., April 14, 2005) (holding that the failure to 
explicitly tell a claimant to submit relevant evidence in the 
claimant's possession was generally not prejudicial to the 
claimant)

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA should generally provide VCAA notice prior to an initial 
unfavorable AOJ (agency of original jurisdiction) decision on 
a service-connection claim.  The Court also noted that 
"there is no nullification or voiding requirement [of RO 
decisions issued prior to VCAA notice] either explicit or 
implicit in this decision."  Id, at 120.  The Court has 
since reiterated that delayed notice will not ordinarily 
prejudice a claimant, and that a sufficient remedy for 
inadequate notice was for VA to take actions that ensured 
that the required notice was ultimately provided.  Mayfield 
v. Nicholson, No. 02-1077 (U.S. Vet. App., April 14, 2005).

In any event, the veteran in this case was not prejudiced by 
the delayed notice.  If he submitted additional evidence 
substantiating his claim, he would have received the same 
benefit as if he submitted the evidence prior to initial 
adjudication.  

The effective date of any award based on such evidence, would 
have been fixed in accordance with the claim that was the 
subject of the initial adjudication.  38 C.F.R. § 3.156(b) 
(2004) (new and material evidence received prior to the 
expiration of the appeal period, or prior to the appellate 
decision, if a timely appeal has been filed, will be 
considered as having been filed with the claim, which was 
pending at the beginning of the appeal period); see also 38 
C.F.R. § 3.400(q)(1) (2004) (providing that when new and 
material evidence is received within the appeal period, the 
effective date will be set as if the prior denial had not 
been made).  

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  The evidence of a link between 
current disability and service must be competent.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The veteran has not been provided with an examination.  As 
will be discussed below, there is no competent evidence that 
the claimed disabilities may be related to service.

There is no identified relevant evidence that has not been 
accounted for.  Accordingly, the Board finds that there is no 
further assistance that would be reasonably likely to 
substantiate the claim.


II.  Factual Background

A review of the veteran's service medical records is entirely 
negative for treatment, complaints or clinical findings of 
prostate cancer or diabetes mellitus with sexual dysfunction 
or symptoms of any endocrine or genitourinary disorder.

During a June 1991 VA examination, the veteran reported that 
he was a borderline diabetic and did not follow any type of 
special diet, nor was he on any type of medication.  The 
pertinent diagnosis was uncontrolled diabetes mellitus.

VA medical records dated in October 2002, reflect that the 
veteran presented for treatment of diabetes mellitus, type 2, 
unspecified and prostate cancer.

In his April 2003 notice of disagreement, the veteran 
indicated that he served in Korea, and that during that time 
Agent Orange was sprayed to kill the dense foliage along the 
demilitarized zone (DMZ).  

In his March 2004 substantive appeal, the veteran contended 
that he was exposed to Agent Orange while serving at Fort 
Leonard Wood, Missouri, and also while serving in Korea.  He 
asserted that in 1958, while he was in Missouri, Agent Orange 
was used for dust control on roads within the base.  He 
further stated that in Korea Agent Orange was also used for 
dust control on the roads and as a defoliant.  

During the veteran's March 2005 Travel Board hearing, he 
essentially reiterated his previous contentions regarding 
exposure to Agent Orange during service.  He further 
indicated that he never witnessed the actual spraying of 
Agent Orange but he reported that he saw drums which were 
labeled "dioxin." 


III.  Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury or disease during such service.  38 U.S.C.A. § 1131; 
38 C.F.R. §§ 3.303.

Service connection may also be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A disease associated with exposure to certain herbicide 
agents, listed in 38 C.F.R. § 3.309 will be considered to 
have been incurred in service under the circumstances 
outlined in this section even though there is no evidence of 
such disease during the period of service.  No condition 
other than one listed in 38 C.F.R. § 3.309(a) will be 
considered chronic.  38 U.S.C.A. §§ 1112, 1113, 1116 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2004).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
a herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. §§ 
3.307, 3.309.

The last date on which a veteran shall be presumed to have 
been exposed to an herbicide agent shall be the last date on 
which he or she served in the Republic of Vietnam during the 
Vietnam era.  "Service in the Republic of Vietnam" includes 
service in the waters offshore and service in other locations 
if the conditions of service involved duty or visitation in 
the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, prostate cancer and diabetes 
mellitus shall be service-connected if the requirements of § 
3.307(a)(6) are met even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of § 3.307(d) are also satisfied.  38 
C.F.R. § 3.309(e).

Prostate cancer and diabetes mellitus are subject to the 
presumption in 38 C.F.R. § 3.309(e) if they become manifest 
to a degree of 10 percent or more at any time after service 
in a veteran who served in Vietnam during the Vietnam 
conflict. 38 C.F.R. § 3.307(a)(6)(ii).

The Board's research does not reveal any evidence that Agent 
Orange or similar herbicides were used in Korea or Fort 
Leonard Wood during the time the veteran served in those 
locations.  The veteran has not reported any such evidence.  

The veteran has reported his belief that he observed 
substances being used, which he believed to be Agent Orange.  
There is no evidence, however, that he has expertise in 
chemistry that would permit him to determine the contents of 
the chemicals he observed during service.

Furthermore, the medical evidence of record shows no 
complaints or manifestations of prostate cancer or diabetes 
mellitus with sexual dysfunction while on active duty or for 
many years thereafter.  

On examination for separation from service, in April 1960, 
urinalysis was negative for sugar.  Post-service medical 
evidence includes a June 1991 VA examination which yielded a 
diagnosis of uncontrolled diabetes mellitus.  VA medical 
records show a diagnosis of diabetes mellitus, type 2 and 
prostate cancer.

As the veteran did not serve in the Republic of Vietnam, and 
there is no competent evidence of Agent Orange exposure in 
service, service connection for prostate cancer or diabetes 
mellitus with sexual dysfunction cannot be granted on the 
basis of such exposure.  

Because these diseases were demonstrated long after service, 
the evidence is against a finding that they were present to a 
compensable degree within one year of service separation.  
Therefore, the presumptions afforded chronic diseases cannot 
serve as the basis for the grants of service connection.

There is no other competent evidence linking prostate cancer 
or diabetes mellitus to service.  Therefore, the evidence is 
against the grants of direct service connection for these 
diseases.

It follows that the claim for service connection for prostate 
cancer and diabetes mellitus with sexual dysfunction, to 
include as a result of inservice exposure to Agent Orange, 
must be denied.  The evidence is not so evenly balanced as to 
raise doubt concerning any material issue.  38 U.S.C.A. § 
5107(b).


ORDER

Entitlement to service connection for prostate cancer, 
claimed as secondary to herbicide exposure is denied.

Entitlement to service connection for diabetes mellitus with 
sexual dysfunction, claimed as secondary to herbicide 
exposure is denied.


	                        
____________________________________________
	Mark D. Hindin 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


